     Case: 1:18-cv-01049 Document #: 191 Filed: 01/31/20 Page 1 of 4 PageID #:29554




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

LASHAWN EZELL,                                           )   Case No. 18 CV 01049
                                                         )
                Plaintiff,                               )
v.                                                       )   Hon. Judge Kendall
                                                         )
CITY OF CHICAGO, et al.,                                 )   Magistrate Judge Cole
                                                         )
                Defendants.                              )



                          PLAINTIFF’S OBJECTIONS TO
                          MAGISTRATE JUDGE COLE’S
                 JANUARY 17, 2020 REPORT AND RECOMMENDATION

         Plaintiff Lashawn Ezell, by and through his attorneys, respectfully submits the following

as his Objections to the Report and Recommendation issued by Magistrate Judge Cole on January

17, 2020 (Dckt. No. 175). Plaintiff further requests that the Court hold in abeyance its

consideration of these objections pending Judge Cole’s ruling on our motion to reconsider in part

his January 17, 2020 Report and Recommendation, which was also filed today and is attached

as Exhibit A. In support, Plaintiff states as follows:

         1.     Lashawn Ezell was wrongfully convicted of supposedly playing a part in an

armed robbery and double murder that happened at a used car dealership on the south side of

Chicago in December of 1995 when Ezell was just 15 years old. He spent years in prison and

was not able to prove his innocence until decades later. The Chief Judge of Cook County, with

the agreement of the State’s Attorney, issued Ezell a Certificate of Innocence on January 22,

2018.
    Case: 1:18-cv-01049 Document #: 191 Filed: 01/31/20 Page 2 of 4 PageID #:29554




        2.     In February 2018, Ezell and his co-defendants filed lawsuits1 against the City of

Chicago and its current and former employees, as well as a prosecutor, who were each

responsible for their wrongful arrests, extractions of false confessions, and wrongful convictions

and imprisonments. The four cases were consolidated before this Court “for the purpose of

Discovery and the filing of Motions to Dismiss”2 but not for dispositive motions. (Dckt. No.

46).

        3.     One of those officers was a former Chicago Police officer named Thomas

Coughlin, who died in 2001. In their Complaints, Ezell and his co-Plaintiffs named the Estate

of Thomas Coughlin as a defendant. (Dckt. No. 1.) Because Coughlin had passed away years

before, the Circuit Court of Cook County probate court had already closed his estate. As the

Court knows, the City of Chicago, by statute (65 ILCS 5/1-4-5), must indemnify former officers

like Coughlin – including after they have passed away – for the type of civil rights violations at

issue in this case. Ezell and his co-Plaintiffs are not seeking any monetary judgment against

Coughlin or his estate beyond that which is covered by the City’s indemnification. And the City

of Chicago – the real party at interest in terms of Coughlin because of the indemnification – is

represented and its counsel have been fully involved in the litigation of this case from the outset.

Former Officer Coughlin’s purported role in the misconduct has become more evident as

Defendants have been deposed in this case.

        4.     Because Mr. Coughlin’s estate was closed several years ago, long before Ezell’s

claim even accrued, Ezell and co-Plaintiffs Styles and Johnson recently asked the Court to



1
  The three other suits are Styles v. City of Chicago, et al., Case No. 18 CV 1053, Johnson v. City
of Chicago, et al., Case No. 18 CV 1062, and McCoy v. City of Chicago, et al., Case No. 18 CV
1068, each currently pending in the U.S. District Court for the Northern District of Illinois before
a different Judge.
2
  No motions to dismiss were filed by any of the Defendants.

                                                 2
  Case: 1:18-cv-01049 Document #: 191 Filed: 01/31/20 Page 3 of 4 PageID #:29554




appoint a special representative for Coughlin’s estate. That motion was then referred to

Magistrate Judge Cole. On January 17, 2020, Judge Cole issued a Report and Recommendation

in which he recommended ruling against the Plaintiffs’ request to appoint a special representative

for Mr. Coughlin’s estate and another deceased named defendant, with the effect being that all

Ezell’s claims against those Defendants would be dismissed and that Ezell (and his co-Plaintiffs)

would be barred from pursuing the one and only relief they have ever sought as to Coughlin:

statutory indemnification by the City for his misconduct. (Dckt. No. 175.) Because Plaintiffs

believe Judge Cole misapprehended certain material matters, today we filed a Motion to

Reconsider asking Judge Cole to reconsider his Report and Recommendation, which motion is

attached hereto as Exhibit A. This motion has been noticed before Judge Cole for February 6,

2020.

        5.     To be certain there is no claim that we did not timely file Objections to the original

January 17 Report and Recommendation, we are making this filing – including particularly the

contents of Exhibit A hereto – as our Objections, but also respectfully ask this Court to await

Judge Cole’s ruling on our Motion to Reconsider before taking up these objections. Plaintiffs

make these filings before their respective assigned courts and not jointly before this Court

because Judge Cole’s Report and Recommendation, if adopted, would constitute a dispositive

ruling that terminates all claims involving Mr. Coughlin’s misconduct and indemnification by

the City therefor, and dispositive rulings are not part of the consolidation order and remain the

province of the judge assigned to the individual cases.

        WHEREFORE, Plaintiff Lashawn Ezell respectfully submits these Objections to

Magistrate Judge Cole’s January 17, 2020 Report and Recommendation (Dckt. No. 175), and




                                                 3
  Case: 1:18-cv-01049 Document #: 191 Filed: 01/31/20 Page 4 of 4 PageID #:29554




further requests that this Court hold it abeyance its consideration of same pending Judge Cole’s

ruling on our contemporaneously-filed Motion to Reconsider his Report and Recommendation.

                                                     Respectfully submitted,


                                                     /s/ Tara Thompson
                                                     Counsel for Plaintiff
                                                     Arthur Loevy
                                                     Jon Loevy
                                                     Tara Thompson
                                                     Joshua Tepfer
                                                     Katherine Roche
                                                     Loevy & Loevy
                                                     311 N. Aberdeen
                                                     Third Floor
                                                     Chicago, Illinois 60607
                                                     (312) 243-5900



                                     Certificate of Service

       I, Tara Thompson, an attorney, hereby certify that on January 31, 2020, I caused to be
served upon all parties of record a copy of the attached Objections by filing the same through the
Court’s CM/ECF system.

                                                            /s/ Tara Thompson




                                                4
